In an action to recover damages for breach of contract, negligence, and negligent infliction of emotional distress, the plaintiff appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Westchester County (Colabella, J.), entered September 8, 1994, which, inter alia, granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff alleged in her complaint, inter alia, that the defendants breached an agreement with her by failing to publish certain reports she prepared as a volunteer with The Fund for Modern Courts (hereinafter the Fund), a nonprofit organization. The plaintiff seeks, inter alia, to recover the expenses she incurred during her volunteer service with the Fund.
The court properly granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint. The plaintiff failed to produce evidentiary proof in admissible form sufficient to require a trial of material questions of fact upon which she rests her contentions regarding breach of contract, negligence, and negligent infliction of emotional distress (see, Zuckerman v City of New York, 49 NY2d 557). The plaintiff failed to submit any proof that the defendants agreed to either reimburse her expenses or to publish her findings.
In addition, the plaintiff may not recover under a quasi contract theory as there is no evidence that the defendants were unjustly enriched (see, Reisner v Recco Temporary Servs., 136 AD2d 686). Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.